1

2

3

4                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
5                                     AT TACOMA

6    CLARENCE D JOHNSON JR,
                                                         Case No. C21-5101 RJB
7                            Plaintiff,
            v.                                           REPORT AND
8                                                        RECOMMENDATION
     NEW YORK COURT OF APPEALS, et al.,
9                                                        Noted for June 4, 2021
                             Defendants.
10

11          This matter comes before the Court on plaintiff’s motion to proceed in forma

12   pauperis and proposed complaint. Dkt. 1,3. Plaintiff is proceeding pro se in this matter.

13   This matter has been referred to the undersigned Magistrate Judge. Mathews, Sec’y of

14   H.E.W. v. Weber, 423 U.S. 261 (1976); 28 U.S.C. § 636(b)(1)(B); Local Rule MJR

15   4(a)(4). For the reasons set forth below, the undersigned recommends that the Court

16   deny plaintiff’s application to proceed in forma pauperis.

17                                         BACKGROUND

18          Plaintiff brings this action against a number of defendants including President

19   Biden, President Trump, President Obama, the United States Federal Bureau of

20   Investigations, the United State Internal Revenue Service, the United States Postal

21   Service, the Federal Communications Commission, the New York Court of Appeals,

22   Judge Katzman, Judge Preska, Queen Elizabeth, Canada and the United Nations. Dkt.

23   1-1. Yet plaintiff’s proposed complaint does not allege any facts. Dkt. 1-1. Instead, the

24

25

26   REPORT AND RECOMMENDATION - 1
1    complaint vaguely asserts that defendants have violated his due process rights by

2    committing treason, failing to follow foreign policy and committing other unspecified

3    crimes. Dkt. 1-1.

4                                             DISCUSSION

5           The Court must dismiss the complaint of a litigant proceeding in forma pauperis

6    “at any time if the [C]ourt determines” that the action (i) “is frivolous or malicious”; (ii)

7    “fails to state a claim on which relief may be granted” or (iii) “seeks monetary relief

8    against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). A

9    complaint is frivolous when it has no arguable basis in law or fact. Franklin v. Murphy,

10   745 F.2d 1221, 1228 (9th Cir. 1984).

11          Pursuant to Federal Rule of Civil Procedure (FRCP) 8(a), a pleading that states a

12   claim for relief must contain:

13          (1) A short and plain statement of the grounds for the court’s jurisdiction, unless

14              the court already has jurisdiction and the claim needs no new jurisdictional

15              support.

16          (2) A short and plain statement of the claim showing the pleader is entitled to

17              relief; and

18          (3) A demand for relief sought which may include relief in the alternative or

19              different types of relief.

20

21          While the pleading standard under FRCP 8 “does not require ‘detailed factual

22   allegations,’ it demands more than an unadorned, the-defendant-unlawfully-harmed-me

23   accusations.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The pleading must contain

24

25

26   -2
1    more than “labels and conclusions” or “naked assertions[s]” devoid of “further factual

2    enhancements.” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)).

3           When a plaintiff appears pro se in a civil rights case, “the court must construe the

4    pleadings liberally and must afford plaintiff the benefit of any doubt.” Karim-Panahi v.

5    Los Angeles Police Dep’t, 839 F.2d 621, 624 (9th Cir. 1988). However, this lenient

6    standard does not excuse a pro se litigant from meeting the most basic pleading

7    requirements. See, American Ass’n of Naturopathic Physicians v. Hayhurst, 227 F.3d

8    1104, 1107-08 (9th Cir. 2000).

9           To state a claim under 42 U.S.C. § 1983, a complaint must allege: (1) the

10   conduct complained of was committed by a person acting under color of state law, and

11   (2) the conduct deprived a person of a right, privilege, or immunity secured by the

12   Constitution or laws of the United States. Parratt v. Taylor, 451 U.S. 527, 535 (1981),

13   overruled on other grounds, Daniels v. Williams, 474 U.S. 327 (1986). Section 1983 is

14   the appropriate avenue to remedy an alleged wrong only if both of these elements are

15   present. Haygood v. Younger, 769 F.2d 1350, 1354 (9th Cir. 1985). Vague and

16   conclusory allegations of officials participating in a civil rights violation are not sufficient

17   to support a claim under Section 1983. Ivey v. Board of Regents, 673 F.2d 266, 269

18   (9th Cir. 1982).

19          Bivens actions are the judicially crafted counterpart to Section 1983. They enable

20   victims to sue individual federal officers for damages resulting from violations of

21   constitutional rights. Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971). To

22   state a claim under Bivens, a plaintiff must allege facts showing that: (1) a right secured

23   by the Constitution or laws of the United States was violated, and (2) the alleged

24

25

26   -3
1    deprivation was committed by a federal actor. Van Strum v. Lawn, 940 F.2d 406, 409

2    (9th Cir. 1991). “Actions under § 1983 and those under Bivens are identical save for the

3    replacement of a state actor under § 1983 by a federal actor under Bivens.” Id.

4           Before the Court may dismiss the complaint as frivolous or for failure to state a

5    claim, it “must provide the pro se litigant with notice of the deficiencies of his or her

6    complaint and an opportunity to amend the complaint prior to dismissal.” McGucken v.

7    Smith. 974 F.2d 1050, 1055 (9th Cir. 1992). On the other hand, leave to amend need

8    not be granted “where the amendment would be futile or where the amended complaint

9    would be subject to dismissal.” Saul v. United States, 928 F.2d 829, 843 (9th Cir. 1991).

10          Plaintiff has failed to allege any facts whatsoever and has failed to allege a

11   factual basis upon which plaintiff claims any entity or individual defendant is liable.

12   Plaintiff’s complaint baldly asserts that his rights have been violated, without explaining

13   who allegedly did or failed to do something that is related to those violations, or whether

14   any acts or omissions occurred that are attributable to any state or federal actor, or any

15   facts that would plausibly show causation – i.e., a series of facts that would show how

16   any acts or omissions, policies, customs, or practices, allegedly caused a deprivation of

17   his rights. These vague and conclusory allegations of wrongdoing without factual

18   support are frivolous and insufficient to state a claim pursuant to Section 1983.

19          Finally, plaintiff’s complaint appears to be based on allegations that the current

20   President of the United States, various former Presidents, various federal agencies, the

21   Queen of England, Canada and the United Nations conspired to commit treason and

22   crimes against plaintiff. These allegations do not appear to have any arguable basis in

23

24

25

26   -4
1    law or fact. Thus, plaintiff’s complaint fails to state a claim under Section 1983, is

2    frivolous and any attempt to amend the complaint would be futile.

3                                           CONCLUSION

4           For the foregoing reasons, the undersigned recommends that plaintiff’s

5    application to proceed in in forma pauperis should be DENIED.

6           Plaintiff has fourteen (14) days from service of this Report and

7    Recommendation to file written objections thereto. 28 U.S.C. § 636(b)(1); Federal Rule

8    of Civil Procedure (FRCP) 72(b); see also FRCP 6. Failure to file objections will result in

9    a waiver of those objections for purposes of appeal. Thomas v. Arn, 474 U.S. 140

10   (1985). Accommodating the time limit imposed by Fed. R. Civ. P. 72(b), the Clerk is

11   directed to set this matter for consideration on June 4, 2021, as noted in the caption. If

12   no objections are filed, and if plaintiff does not pay the filing fee, then the Court should

13   dismiss this case without prejudice.

14          Dated this 19th day of May, 2021.

15

16

17                                                     A
                                                       Theresa L. Fricke
18                                                     United States Magistrate Judge

19

20

21

22

23

24

25

26   -5
